402 Pa. 60 (1960)
Nachod, Appellant,
v.
Nachod.
Supreme Court of Pennsylvania.
Argued November 22, 1960.
December 15, 1960.
Before BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
*61 Arthur M. Soll, for appellant.
No argument was made nor brief submitted for appellee.
OPINION PER CURIAM, December 15, 1960:
This appeal is from an order certifying the suit in equity to the law side of the court. In taking the appeal, the plaintiff relied for authorization upon Section 2 of the Act of June 7, 1907, P.L. 440, 12 PS § 1228. But that section of the Act of 1907 has been suspended by Rule 1550(10) of the Pennsylvania Rules of Civil Procedure: Korona v. Bensalem Township, 385 Pa. 283, 284, 122 A. 2d 688. The appeal is, therefore, premature as having been taken from an interlocutory order which has not been made appealable by statute: see Section 4 of the Act of March 5, 1925, P.L. 23, 12 PS § 675.
Appeal dismissed at appellant's costs.